Citation Nr: 0302404	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  00-22 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of service-connected right knee strain. 

2.  Evaluation of service-connected scar, right knee. 

3.  Evaluation of service-connected hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from April 1992 to 
January 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for right 
knee strain, hearing loss and a scar of the right knee.  At 
that time, the RO assigned a 10 percent evaluation for right 
knee strain, and 0 percent (noncompensable) evaluations for 
his hearing loss and right knee scar.  In all cases, the RO 
assigned an effective date for service connection (and the 
currently assigned ratings) of January 3, 1999.  The veteran 
has appealed the issues of entitlement to higher evaluations.  


FINDINGS OF FACT

1.  The veteran's right knee strain is productive of 
complaints that include pain, weakness, swelling and fatigue; 
it is productive of a range of motion of (at least) 0 to 120 
degrees, and is not shown to be manifested by moderate 
recurrent subluxation or lateral instability.

2.  The veteran's right knee scar is three centimeters long; 
it is not shown to be manifested by objective evidence of 
tenderness, moderate disfigurement, or any limitation on use, 
nor is it shown to be manifested by a deep scar, a 
superficial and unstable scar, limited motion, or an area 
exceeding six square inches (39 sq. cm.); it is not shown to 
be superficial and painful on examination, nor is it 
productive of a limitation of right knee function.

3.  The veteran is shown to have no worse than level I 
hearing in his left ear, and level I hearing in his right 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right knee  strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).  

2.  The criteria for a compensable rating for service-
connected right knee scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect 
prior to August 30, 2002, and thereafter).  

3.  The criteria for a compensable evaluation for service-
connected hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The appellant was notified in the 
June 2000 rating decision, and the statement of the case 
(SOC), that the evidence did not show that the criteria had 
been met for increased evaluations for the claimed 
disabilities.  Those are the key issues in this case, and the 
rating decision and SOC informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  A review of the claims file shows 
that the appellant has been afforded examinations for the 
disabilities in issue.  No relevant post-service treatment 
records have ever been identified.  In a letter from the 
Board, dated in October 2002, the veteran was notified of the 
provisions of the VCAA.  The letter informed him that VA 
would make reasonable efforts to assist claimants in 
obtaining evidence as long as a reasonable possibility 
existed that such assistance would aid in substantiating his 
claim.  He was notified that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including private records, employment records, or 
records from state and local government agencies which the 
appellant adequately identified and authorized VA to obtain.  
He was notified that VA would make as many requests as 
necessary to obtain records from Federal agencies, unless it 
was determined it was futile to continue.  See 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  He was given 60 days to provide 
evidence, or to identify relevant records which were not yet 
associated with the claims file.  There is no record of a 
response.  Given the foregoing, the Board finds that there is 
no issue as to whether VA has complied with its duty to 
notify the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Evaluations

The veteran asserts that he is entitled to increased ratings 
for his service-connected right knee strain, hearing loss and 
right knee scar.  

In June 2000, the RO granted service connection for right 
knee strain, hearing loss and a scar, right knee.  The RO 
assigned a 10 percent evaluation for right knee strain, and 0 
percent (noncompensable) evaluations for his hearing loss and 
right knee scar.  In each case, the RO assigned an effective 
date for service connection of January 3, 1999.  The veteran 
has appealed the issues of entitlement to higher evaluations.  
Accordingly, the issues are whether a compensable rating for 
a right knee scar, or hearing loss, or a rating in excess of 
10 percent for  right knee strain, is warranted for any 
period from January 3, 1999 to the present.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

A.  Right Knee Strain

The Board first notes that during service, the veteran sought 
treatment for knee pain a number of times between 1993 and 
1998.  In October 1994, he underwent debridement for jumper's 
knee.  His diagnoses included chondromalacia, "jumper's 
knee," retropatellar pain syndrome and status post right 
knee debridement.  The veteran's "overdue" separation 
examination report, dated in November 1999, shows that he had 
had "successful knee surgery" in August 1994, and that his 
lower extremities were clinically evaluated as normal.  An 
accompanying "report of medical" history shows that he 
denied having swollen or painful joints, or a "trick" of 
locked knee.  This report further notes that he had applied 
for right knee disability, but that he had withdrawn his 
claim.  

In June 1999, the RO granted service connection for right 
knee strain.  The RO has evaluated the veteran's right knee 
strain as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, by analogy.  See 38 C.F.R. § 4.20 
(2002); see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The only relevant medical evidence in this case consists of a 
QTC examination report, dated in June 1999.  This report 
shows that the veteran complained of pain, weakness, 
stiffness, subluxation, swelling, inflammation, locking 
fatigue, and lack of endurance in his right knee.  He 
complained that he could not go up stairs, and that his 
symptoms were aggravated by running, walking and lifting 
heavy objects.  He reported alleviating his pain with rest, 
ice packs and Naproxen.  On examination, the veteran's gait 
and posture were normal.  He could only squat halfway due to 
pain.  The right knee had flexion to 120 degrees, with pain 
starting at 80 degrees, and extension to 0 degrees.  There 
was pain on movement against resistance.  X-rays were normal.  
The diagnosis noted right knee strain, subjective pain on 
usage, objective limitation of motion, evidence of surgery 
and tenderness to palpation.  

The Board finds that the evidence does not show that the 
veteran's right knee strain is productive of moderate 
recurrent subluxation or lateral instability.  The June 1999 
QTC examination report does not note any ligamental laxity on 
testing, nor are there any findings of moderate recurrent 
subluxation or lateral instability of the right knee.  
Therefore, the Board finds that a rating in excess of 10 
percent for right knee strain under DC 5257 is not warranted.  
The Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees.  

In this case, the June 1999 QTC examination report shows that 
the veteran's right knee had extension to 0 degrees, and 
flexion to 120 degrees.  Therefore, the criteria for a 20 
percent rating under either DC 5260 or DC 5261 have not been 
met, and the claim must be denied.  

The Board notes that the veteran has reported that he has 
pain and weakness in his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the veteran is not shown to wear a knee brace, there is 
no evidence of neurological impairment, effusion, or laxity, 
nor are there findings of weakness to warrant a higher rating 
for the right knee.  In summary, there is insufficient 
evidence of functional loss due to right knee pathology to 
support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, 
the claim must be denied.

Under 38 C.F.R. § 4.71a, DC 5258 (2002), cartilage, 
semilunar, dislocated, with frequent episodes of ``locking,'' 
pain, and effusion into the joint, warrants a 20 percent 
rating.  However, there is no objective medical evidence of 
semilunar, dislocated cartilage with frequent episodes of 
locking of the right knee with pain, and effusion into the 
joint.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right knee 
disability warrants no higher than a 10 percent rating.  
Accordingly, the claim must be denied.  

B.  Right Knee Scar

The Board initially notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 1991).  
In this case, in a letter from the Board, dated in October 
2002, the veteran was notified of the revised regulations, 
and he was given 60 days to submit additional evidence or 
argument.  There is no record of a reply.  The Board 
therefore finds that the veteran will not be prejudiced by 
the Board's adjudication of his claim.  Bernard.  

The veteran's service medical records show that in October 
1994, he underwent debridement for jumper's knee.  His 
"overdue" separation examination report, dated in November 
1999, notes that he had a right knee scar.  

In June 1999, the RO granted service connection for a right 
knee scar, and assigned a noncompensable evaluation.

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
painful and tender on objective demonstration.  Under 
38 C.F.R. § 4.118, DC 7805 (as in effect prior to August 30, 
2002), other scars will be rated on limitation of function of 
the part affected.  

Under 38 C.F.R. § 4.118 (as in effect August 30, 2002), DC 
7801, a 10 percent rating is warranted for: Scars, other than 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for:  Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.

The only relevant medical evidence in this case consists of a 
QTC examination report, dated in June 1999.  This report does 
not show any complaints pertaining to the veteran's right 
knee scar.  On examination, there were surgical scars on the 
anterior aspect of the knee measuring three centimeters 
(cm.), with tenderness noted on the lateral aspect of the 
knee (emphasis added).  The diagnosis noted right knee 
strain, subjective pain on usage, objective limitation of 
motion, evidence of surgery and tenderness to palpitation.  

The Board finds that the claim must be denied.  With regard 
to the criteria in effect prior to August 30, 2002, the 
evidence does not show that the veteran's right knee scar is 
superficial, poorly nourished with repeated ulceration, or 
shown to painful and tender on objective demonstration, or 
that the veteran has functional loss that is residual to any 
right knee scarring.  Accordingly, a compensable rating is 
not warranted pursuant to Diagnostic Codes 7803, 7804 or 7805 
(as in effect prior to August 30, 2002).  With regard to the 
criteria in effect August 30, 2002, the evidence does not 
show that the veteran right knee scar is deep or that it 
causes limited motion, that it's area or areas exceeds six 
square inches (39 sq. cm.) (see DC 7801), that it has an area 
or areas of 144 square inches (929 sq. cm.) or greater (see 
DC 7802), that it is superficial and unstable (see DC 7803), 
that it is superficial and painful on examination (see DC 
7804), or that it limits right knee function (see DC 7805).  
Accordingly, a compensable rating is not warranted pursuant 
to Diagnostic Codes 7803, 7804 or 7805 (as in effect August 
30, 2002).
In summary, a compensable rating is not warranted under 
either the old or the revised regulations, and the claim is 
denied.

C.  Hearing Loss

The veteran argues that a compensable rating is warranted for 
his hearing loss.   

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
severity of hearing loss disability is ascertained, for VA 
rating purposes, by application of the criteria set forth at 
38 C.F.R. § 4.85 of VA's Schedule.  Under these criteria, the 
degree of disability for service-connected hearing loss 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  In order to 
evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from Level I for 
essential normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

The veteran's service medical records include an "overdue" 
separation examination report, dated in November 1999, which 
notes "low frequency hearing [illegible]."
The report contains audiometric findings that revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
10
15
10
 LEFT
N/A
20
10
20
 15

These results show an average decibel loss of 16.25 in the 
right ear, and 16.25 in the left ear (speech recognition 
ability scores were not provided).  An accompanying "report 
of medical history" shows that the veteran denied having 
hearing loss or ear trouble.     

On a June 1999 QTC examination report, the veteran complained 
of hearing loss.  He also complained that high-pitched voices 
irritated him, and that he had occasional dizziness.  The 
audiometric findings obtained revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
20
20
 LEFT
N/A
20
20
35
35

According to the report, these results show an average 
decibel loss of 16 in the right ear, and 20 in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was high frequency hearing loss.  The report noted 
that the veteran was not a candidate for hearing aids.     

These results show that the veteran's hearing in his left and 
right ears is consistent with level I hearing.  See 38 C.F.R. 
§ 4.85.  As such, a noncompensable (0 percent) evaluation, 
and no more, is warranted.  Id., Tables VI and VII.  

Given the foregoing, the evidence does not show that the 
criteria for a compensable rating have not been met at any 
time since January 3, 1999.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and it must be denied.  


III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for right knee strain is 
denied. 

A compensable rating for scar, right knee, is denied.  

A compensable rating for bilateral hearing loss is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

